274 F.2d 208
60-1 USTC  P 9267
H. G. IRBY, Jr. and Eddice Irby, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17709.
United States Court of Appeals Fifth Circuit.
Feb. 8, 1960.

Petition for review of decision of the Tax Court of the United States (District of Mississippi).
deQuincy V. Sutton, Meridian, Miss., for petitioners.
Karl Schmeidler, Joseph Kovner, Harry Baum, Lee A. Jackson, Attys., Charles K. Rice, Asst. Atty. Gen., Dept. of Justice, John M. Morawski, Sp. Atty., and Arch M. Cantrall, Chief Counsel, I.R.S., Washington, D.C., for respondent.
Before RIVES, Chief Judge, and HUTCHESON and CAMERON, Circuit Judges.
PER CURIAM.


1
The respondent concedes that the opinion in Commissioner of Internal Revenue v. Acker, 80 S.Ct. 144, makes it necessary for the Tax Court's decision to be corrected so as to eliminate the amount of $2,540.98 added to the tax under 26 U.S.C., 1952 ed., 294(d)(2).  It is so ordered.  On the other questions presented for review, we find ourselves in agreement with the opinion and decision of the Tax Court.  30 T.C. 1166.  Its decision is therefore


2
Corrected and affirmed.


3
CAMERON, Circuit Judge, dissenting.